DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-26, 28, 30, 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23, appears to have insufficient antecedent basis for the claimed limitations. Claim 23 recites: “one or more tube connectors” which implies that there can be just one tube connector.  Claim 23 further recites: “each tube connector” which would not be proper when there is only one tube connector.  In such a situation, there can only be an interior or an exterior connector but not both.  Furthermore, since the claim does not recite that the tubing is formed of sections, then the connector cannot connect between sections of the tube, since the claim as presented recites “elastomeric lacing tube” which implies that the is only one continuous lacing tube.
Claim 28 recites that the tensile strength is greater than 1334 PSI, this is not disclosed in the application as filed. The specification discloses the tensile strength can be greater than 1348 PSI.  
Claim 31 recites the limitation "the elastomeric tube" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wade (5,902,194).
Claim 19,   Wade discloses a sport net lacing system; comprising:
a)    a first net mesh (by way of example 41; figures 5A-5B), the first net mesh having strands of material defining first open spaces;
b)    a second net mesh (by way of example 42; figures 5A-5B), the second neat mesh having strands of material defining second open spaces; and
c)    a lacing cord (31; figures 4B-4C; column 3, lines 49-64) for threading through any number of the first and second open spaces to secure the first and second nets together.
Wade discloses that the cord can be formed of a material and size that is durable and economical.  Wade discloses the claimed device with the exception of the particular material used to form the cord used for lacing i.e. physical properties of the cord such as solid or hollow tube, elastomeric or non-elastomeric etc.  It is noted that the material used to form the lacing cords has been given no criticality by the applicant.  Lacking any criticality, it would have been obvious to one having ordinary skill in the art to have formed Wade’s cord from any known and available material including elastomeric lacing tubing, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. In re Leshin, 125 USPQ 416.
It is noted: that the claim is directed to two pieces of mesh that uses a cord for connecting the two net pieces together. 
Claim 22, as best the claim is understood, Wade as modified above teaches that the lacing cord/tubing can be formed of a single cord or a plurality of cords (column 4, lines 35-40), additionally Wade teaches that the are one or more tube connectors.  As noted above, the recitation of “one or more tube connectors” implies that there can be just one tube connector.  Therefore, further reciting “each tube connector” would not be proper when there is only one tube connector.  There can be only an interior or an exterior connector but not both.  Furthermore, since the claim does not recite that the tubing is formed of sections, then the connector cannot connect between sections of the tube, since the claim as presented recites “elastomeric lacing tube”.
Claim 27, Wade discloses that the cord can be formed of a material and size that is durable and economical.  Wade discloses the claimed device with the exception of the particulars of the elastomeric lacing tube.   It is noted that the material used to form the lacing cords has been given no criticality by the applicant.  Lacking any criticality, it would have been obvious to one having ordinary skill in the art to have formed Wade’s cord from any known and available material including elastomeric lacing tubing with specific properties along its length, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. In re Leshin, 125 USPQ 416.
Claim 28, Wade as modified above shows the cord can be an elastomeric tube.  Wade discloses the claimed device with the exception of the particulars of the elastomeric lacing tube.  It is noted that the material used to form the lacing cords and its particular properties have been given no criticality by the applicant.  Lacking any criticality, it would have been obvious to one having ordinary skill in the art to have formed Wade’s cord from any known and available material including elastomeric lacing tubing with specific properties, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. In re Leshin, 125 USPQ 416.
Claim 29, Wade teaches that  the connectors (clips 10, 100 or clips shown in figures 4A-4C and 8) can take different forms.  The clip shown in figure 8 is substantially X-shaped.  It has been held that a change in shape and/or form is generally recognized as a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed connector was significant. In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim 23,    Wade discloses a sport net lacing system; comprising:
a)    a net mesh (32), the mesh having strands of material defining open spaces;
b)   a lacing cord (31; figures 4B-4C);
c)   a frame (goal framework 33) having frame loops (loops 34, loop ends 34a; figure 4C) permanently affixed to the frame (it is noted that “permanently affixed” has been interpreted as the loops remaining connected to the frame at all times or until wear and tear takes effect); and
d)   wherein the lacing cord (31; figures 4B-4C; column 3, lines 49-64) is for threading through any number of the open spaces and the net fastening elements (by way of example see reproduced figure 6B below) to connect the net mesh to the frame.
Claims 24-25, Wade teaches that the lacing cord/tubing can be formed of a single cord or a plurality of cords (column 4, lines 35-40), Wade discloses that the cord can be formed of a material and size that is durable and economical.  Wade discloses the claimed device with the exception of the particular material used to form the cord used for lacing i.e. physical properties of the cord such as solid or hollow tube, elastomeric or non-elastomeric etc.  It is noted that the material used to form the lacing cords has been given no criticality by the applicant.  Lacking any criticality, it would have been obvious to one having ordinary skill in the art to have formed Wade’s cord from any known and available material including elastomeric lacing tubing, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. In re Leshin, 125 USPQ 416.
Claim 26, Wade shows the frame includes net fastening elements (by way of example see reproduced figure 6B below).  Wade discloses the claimed device with the exception of the fastening elements being formed of coil of wire welded to the frame. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used any well-known loop for Wade’s frame, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    371
    635
    media_image1.png
    Greyscale

Claim 30, Wade discloses that the cord can be formed of a material and size that is durable and economical.  Wade discloses the claimed device with the exception of the particular material used to form the cord used for lacing i.e. physical properties of the cord such as solid or hollow tube, elastomeric or non-elastomeric etc.  It is noted that the material used to form the lacing cords has been given no criticality by the applicant.  Lacking any criticality, it would have been obvious to one having ordinary skill in the art to have formed Wade’s cord from any known and available material including elastomeric lacing tubing, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. In re Leshin, 125 USPQ 416.
Claim 31, Wade discloses that the cord can be formed of a material and size that is durable and economical.  Wade discloses the claimed device with the exception of the particular material used to form the cord used for lacing i.e. physical properties of the cord such as solid or hollow tube, elastomeric or non-elastomeric etc.  It is noted that the material used to form the lacing cords has been given no criticality by the applicant.  Lacking any criticality, it would have been obvious to one having ordinary skill in the art to have formed Wade’s cord from any known and available material including elastomeric lacing tubing, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. In re Leshin, 125 USPQ 416.
Terminal Disclaimer
The terminal disclaimer submitted on 09 May 2022 has been accepted.
Allowable Subject Matter
Claims 1, 3-14, 16 are allowed over the prior art but the double patenting rejection has been maintained until the office receives corrected terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
20 May 2022